         Case 1:15-cv-05345-AJN-KHP Document 890 Filed 11/20/18 Page 1 of 2


The Chrysler Building
405 Lexington Avenue |New York, NY 10174-0208
blankrome.com

Phone:    (212) 885-5148
Fax:      (917) 591-7897
Email:    dskakel@blankrome.com



                                                           November 20, 2018
VIA ECF
The Honorable Katharine H. Parker
United States Magistrate Judge
United States District Court – S.D.N.Y.
500 Pearl Street, Room 750
New York, New York 10007


          Re:    City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
                 No. 15-CV-5345 (AJN)(KHP)

Dear Judge Parker:

         We represent Triadou SPV S.A. (“Triadou”) and submit this letter in brief response to the
letter filed by the City of Almaty, Kazakhstan and BTA Bank JSC (together, “Almaty/BTA”) that
effectively seeks yet another bite at the parties’ dispute relating to discovery from Litco.
(ECF 888). Almaty/BTA’s latest letter raises old proposals that are covered in the parties’ existing
briefing, and other items that easily could have been raised at the November 14, 2018 case
management conference, but were not. Almaty/BTA’s “proposal” also will not enhance judicial
economy—rather, it increases the likelihood that the parties will engage in additional, unnecessary
motion practice, and further delay the completion of the parties’ remaining fact discovery items.
        First, Almaty/BTA’s proposed “path forward” suggests only two alternatives for dealing
with the Litco Agreement: entering an order under Federal Rule of Evidence 502(d) or finding
that defendants have substantial need for the document sufficient to overcome work product
protection. See id. at 1. Neither is acceptable where the underlying document is not protected
work product, as we noted in Triadou’s briefing and at the November 14 case management
conference. Indeed, both Triadou and the Khrapunovs urged the Court at the November 14
conference to decide the threshold issue of whether the Litco Agreement is work product (it is
not). To adopt Almaty/BTA’s proposal would permit them to sidestep their burden to establish
work product protection, which they have not carried.1
        Second, Almaty/BTA suggest that the Court should order Triadou and the Khrapunovs to
prepare and serve formal discovery requests, after which Almaty/BTA would issue formal
objections and responses. (Id. at 1-2). Almaty/BTA suggest this “do-over” despite the lengthy
discussion the Court had with counsel for Triadou and then counsel for the Khrapunovs at the case
management conference, questioning in great detail the nature of the documents each of them have
moved to compel. This is not a moving target—it is on record in connection with the pending
motion to compel. Almaty/BTA’s proposal would not enhance judicial economy, but instead

1
  Whatever their claim of protection regarding the Litco Agreement, Almaty/BTA have not carried their burden to
show any applies.
       Case 1:15-cv-05345-AJN-KHP Document 890 Filed 11/20/18 Page 2 of 2



The Honorable Katharine H. Parker
November 20, 2018
Page 2

would create unnecessary delay—delay associated with preparing and serving new discovery
requests, issuing formal objections, meeting and conferring on any disputes, and then repetitive
motions practice to resolve disputes that are already before the Court. Neither the parties nor the
Court need to go through this exercise a second time.2
        Finally, Almaty/BTA’s apparent concern regarding the proportionality requirements of the
Federal Rules of Civil Procedure is unfounded. Putting aside Almaty/BTA’s failure to even
identify what proportionality issues are present here, they also could have raised these “concerns”
in earlier briefing or at the November 14 conference. In any event, given their existing privilege
log and the already-filed motions on this topic, there is no question that Almaty/BTA know exactly
what documents Triadou has moved to compel, and that there is little burden associated with
producing them.3
        Triadou therefore respectfully requests that the Court reject Almaty/BTA’s effort to delay
further the resolution of the Litco dispute and pending motions to compel.
                                                                Respectfully submitted,

                                                                 s/ Deborah A. Skakel
                                                                Deborah A. Skakel




2
  Almaty/BTA’s offer to prepare “an itemized, rather than categorical” privilege log is effectively an admission that
their existing categorical log is insufficient (a point Triadou has already raised with them). Further, Almaty/BTA have
known for more than two months of Triadou’s requests for Litco-related documents, and thus had ample time to
prepare an itemized log already (and should have done so).
3
  Almaty/BTA’s letter is also a picture-perfect example of why Triadou has objected to an omnibus briefing structure
for Almaty/BTA’s contemplated spoliation motion. In their letter, Almaty/BTA assert that “defendants’ pending
motions to compel . . . have been a consistently moving target,” and that Almaty/BTA lack “clarity on what
[documents] defendants are seeking,” (id. at 1 (emphasis added)), but they cite only to letters filed by the Khrapunov
defendants in support of their position (id. (citing ECF 837 & 887)). The reason for that is obvious—Triadou has not
presented a moving target. Almaty/BTA appear to be constitutionally incapable of treating the defendants as separate
parties.
